Exhibit 10.4

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY “[*]”. A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

AMENDMENT AGREEMENT TO

DISTRIBUTION AND LICENSE AGREEMENT DATED SEPTEMBER 24, 2007

BY AND BETWEEN

NPS ALLELIX CORP.

NPS PHARMACEUTICALS, INC.

AND

NYCOMED GMBH

DATED

OCTOBER 29, 2007



--------------------------------------------------------------------------------

THIS AMENDMENT AGREEMENT is made the 29th day of October 2007

BETWEEN:

 

1. NPS Allelix Corp., a Canadian corporation (“NPS Allelix”), having offices at
MaRS Centre, 101 College Street, South Tower, Suite 800, Toronto, ON MSG 1L8
Canada, NPS Pharmaceuticals, Inc., a Delaware corporation (“NPS US”), and,
together with NPS Allelix, collectively, “NPS”), having offices at Morris
Corporate Center 1, 4th Floor, Building B, 300 Interpace Parkway, Parsippany, NJ
07054”; and

 

2. NYCOMED GmbH, a German corporation with company registration number Hrb Nr
701257 (“Nycomed”), having offices at Byk Gulden Str. 2, 78467 Konstanz;

WHEREAS

 

A. By an agreement dated September 24, 2007, NPS granted to Nycomed the right to
develop, manufacture, market, distribute and sell the pharmaceutical product
developed under the name Teduglutide (“the Licence Agreement”).

 

B. The parties have re-negotiated certain terms of the Licence Agreement and
agreed to amend the Licence Agreement upon the terms contained in this
Agreement.

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS

In this Agreement, unless the context otherwise requires, words and phrases
defined in Article 1 of the Licence Agreement shall bear the same meanings and
the provisions of Article 1 of the Licence Agreement shall apply in all respects
to the terms of this Agreement.

 

2. AMENDMENTS

 

2.1 NPS and Nycomed have agreed certain amendments to the Licence Agreement to
the effect that:

 

  2.1.1 The following reference shall be inserted in the “Additional
Definitions” table in Section 1.86 of the License Agreement:

 

Definition

   Section  

Launch in Primary Indication

   7.3 (a)



--------------------------------------------------------------------------------

  2.1.2 The Milestone payments set out in Section 7.3. (a) of the License
Agreement shall be replaced with the milestone scheme set out below:

 

Milestone Event

   Payment

Acceptance for filing of Regulatory Approval Application by the EMEA

   $ [*]

Approval by the (a) EMEA or (b) the first Major EU Country*

   $ [*]

Launch of Product in the first Major EU Country** (size of milestone depend on
date of launch, as set out below).

   $ [*]       or $ [*]

 

* Only payable if approval occurs on or before [*]; provided that approval shall
be deemed to have occurred notwithstanding any post-approval conditions.

 

** If Launch in Primary Indication occurs on or prior to [*] the payable
milestone shall be $[*]. If the Launch of Product in the Primary Indication
occurs after that date, the payable milestone shall be reduced to $ [*];
provided, however, that such reduction in milestone amount shall be applicable
only if such delay in such Launch is due to causes beyond the reasonable control
of Nycomed. “Launch in Primary Indication” shall mean first sale of the Product
to end customers, hospitals or wholesalers in a market of the EU with a
regulatory labeling permitting the sale of the Product for the Primary
Indication.

 

  2.1.3 The Notices set out in Section 13.2 of the License Agreement shall be
replaced by the following notices:

 

  NPS Allelix Corp.   c/o NPS Pharmaceuticals Inc.   550 Hills Drive, 3rd Floor
  Bedminster NJ 07921   Att.: Chief Executive Officer   Facsimile 908.450.5344
With a copy to   General Counsel   NPS Pharmaceuticals Inc.   550 Hills Drive,
3rd Floor   Bedminster, NJ 07921   Facsimile 908.450.5344



--------------------------------------------------------------------------------

2.2 NPS and Nycomed agree that for all purposes, with effect from the date
hereof, the Licence Agreement shall be amended in the manner shown in the form
of Licence Agreement attached hereto.

 

2.3 It is confirmed and acknowledged that save for Sections 1.86, 7.3. (a) and
13.2, no amendments have been made to the Licence Agreement.

 

2.4 Save as expressly provided by this Agreement and as shown on the form of
Licence Agreement attached hereto, the Licence Agreement shall continue in full
force and effect in accordance with its terms in all respects.

 

3. GENERAL

 

3.1 For the avoidance of doubt, this Amendment Agreement constitutes an
amendment to the Licence Agreement in accordance with the Section 13.5 of the
Licence Agreement and for all purposes with effect from the date hereof, the
Licence Agreement shall be in the form attached hereto.

 

3.2 Insofar as may be required to give effect to the terms of this Amendment
Agreement the provisions of Sections 13.2 of the Licence Agreement shall apply
to the terms of this Amendment Agreement as is expressly repeated herein.

IN WITNESS WHEREOF the Parties hereto have executed this Amendment Agreement on
the date above written.

 

Signed by    duly authorised for and on behalf of NPS Allelix Corp

 

   duly authorised for and on behalf of NPS Pharmaceuticals Inc

 

Signed by    duly authorised for and on behalf of Nycomed GmbH